DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Claims 1, 3-12, 14-18, and 20-21 are pending. Independent claims 1, 10, and 17 have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 17, the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  MPEP 2163.03(V). Specifically, the claims recite “generate a record including at least a portion of the first set of accident information and at least a portion of the second set of accident information aggregated based on the first weighting and the second weighting” (emphasis added). Examiner fails to identify adequate disclosure of this function in the specification. 
The only mention of “weight” in the disclosure reads: “the accident reporting system 100 may give more weight to one set of information over another” ([0077]). Although the practice of weighting data is well-understood, this disclosure is not sufficient to inform the public of how the inventors aggregate two data sets, “based on based on the first weighting and the second weighting”, resulting in a record that includes at least a portion of both data sets. Since the specification does not disclose the algorithm(s) that achieve the claimed function in sufficient detail, one of ordinary skill in the art cannot reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claims 3-9, 11-12, 14-16, 18, and 20-21 are rejected for the same reason by their dependence on claims 1, 10, and 17, respectively.
Further regarding claim 21, the claim recites “determine…the second weighting of the second set of accident information based on…a proximity of the first vehicle to the impact or the collision” (emphasis added). The specification discloses that “the accident reporting system 100 may give more weight to one set of information over another based on factors, such as proximity of the accident to the vehicle 102” ([0077]). In context, it is understood that the weight is set based on proximity between the accident and the vehicle that is providing the accident data. However, in the claims, the second set of data is from the second device which is integrated on an apparatus different from the first vehicle (see claim 1). Examiner fails to identify support in the original disclosure of determining the weight of the second set of information based on proximity of the first vehicle to the impact/collision.                                      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Singh (US 2019/0071043 A1) and Dunning et al. (US 6765495 B1).
Regarding claim 1, Floyd teaches an accident logging and reporting system, comprising: 
a plurality of computing devices including a first computing device integrated on a first vehicle and a second computing device integrated on an apparatus different from the first vehicle, the plurality of computing devices being configured to maintain or create a distributed ledger having a plurality of records (col. 10, lns.53-67: a plurality of autonomous vehicles 105 which may store local copies of the distributed ledger), the first computing device having an electronic control unit (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103) configured to (col. 11, lns. 49-52: actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles): 
[detect] that an impact or a collision [has occurred] (col. 5, lns. 65-67),
obtain a first set of accident information related to the impact or the collision from the first computing device (col. 8, lns. 10-40: electronic device 103 receives and interprets data generated by on-board sensors),
determine whether the first computing device and the second computing device are each in a collaborative mode (col. 9, lns. 14-22: Communication between vehicles and/or server may be via any standard or technology. Examiner submits that at least one of the communication standards explicitly disclosed in col. 9 requires a pairing or handshaking process in which the devices must establish mutual availability and agree on protocol in order for communication to occur. This process may be considered a determination that the devices are each in “a collaborative mode”),
receive, based on the determination that the first computing device and the second computing device are each in the collaborative mode, a second set of accident information related to the impact or the collision from the second computing device (col. 15, lns. 18-20: the one or more autonomous vehicles transmit their “transactions” to the enforcement server via a communication network; also note col. 11, lns. 49-52, stating that actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles),
[…];
generate a record (block) including at least a portion of the first set of accident information and at least a portion of the second set of accident information aggregated […] (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole), and 
link the record to the plurality of records of the distributed ledger based on a vehicle identifier or an accident scene identifier each record of the plurality of records having the vehicle identifier or the accident scene identifier as an attribute (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).
Floyd teaches that the electronic control unit may determine that a collision has occurred, but Floyd does not teach “predict” that an impact or a collision “is about to occur when a relative distance between the first vehicle and an object is less than a threshold distance”. However, Singh teaches determining that a collision will occur when relative distance becomes less than a threshold (Fig. 4, step 406; [0016], [0020]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to predict that a collision is about to occur based on a threshold distance as taught by Singh in order to begin recording and storing data in anticipation of the collision (Sing [0016], Fig. 4, step 408) thereby obtaining data that may assist in root causing a crash and processing insurance claims (Singh [0003]).
Floyd teaches collecting the data from multiple sources into a single transaction and briefly mentions reducing duplicated data (col. 7, lns. 38-41) but is silent regarding “determine a first weighting of the first set of accident information related to the impact or the collision and a second weighting of the second set of accident information related to the impact or the collision” and that the first set of accident information and the second set of accident information are aggregated “based on the first weighting and the second weighting”. However, Dunning teaches communicating data between vehicles wherein a processing unit will determine a weight for the received data and process the weighted data along with onboard data sensed by the onboard sensors (col. 3, lns. 2-13) and generate a message that is passed on to other vehicles (col. 3, lns. 21-22). The weights may be based on spatial displacement, temporal displacement, and other factors (col. 10, lns. 8-31) and decrease as the data is passed on to more and more vehicles (col. 8, lns. 11-14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Floyd by aggregating the first and second sets of information based of first and second weights as taught by Dunning in order to prevent the communication and processing of data that is outdated or irrelevant (Dunning col. 8, lns. 20-23, col. 10, lns. 21-31).
Regarding claim 5, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the first computing device has or is coupled to one of more sensors including a vehicle speed sensor (col. 30, ln. 60), an impact sensor (col. 14, ln. 41), proximity sensor (col. 8, ln. 16), or a camera (col. 8, ln. 15), the impact sensor being configured to detect the impact or the collision, the vehicle speed sensor being configured to measure a speed of the first vehicle and the camera being configured to capture image data.  
Regarding claim 7, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the vehicle identifier is a vehicle identification number (col. 11, lns. 57-63) and the accident scene identifier includes a timestamp of a time of the accident (col. 12, lns. 6-8) and a location of the accident (col. 10, lns. 33-34 and/or col. 30, ln. 60).  
Regarding claim 21, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd, as modified, also teaches that the electronic control unit is further configured to determine the first weighting of the first set of accident information and the second weighting of the second set of accident information based on at least one of an angle of view of the impact or the collision or a proximity of the first vehicle to the impact or the collision (Dunning col. 10, lns. 11-12: weights may be derived from spatial displacement; see rejection of claim 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Singh (US 2019/0071043 A1), Dunning et al. (US 6765495 B1), and Kang et al. (US 2016/0275790 A1).
Regarding claim 3, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the electronic control unit is further configured to (Floyd col. 11, lns. 49-52: actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles): 
obtain a third set of accident information from a third computing device (Floyd col. 14, lns. 51-54: multiple vehicles communicate with each other to generate a single transaction; additionally or alternatively, col. 10, lns. 24-36: include data from a weather service).
Floyd, as modified, does not teach “determine whether a first attribute of the first set of accident information matches a second attribute of the second set of accident information or a third attribute of the third set of accident information”. However, Kang  teaches this feature ([0239]: “server 30 compares accident occurrence information uploaded from several vehicles 1, such that it can detect some vehicles associated with the same accident…at least two vehicles (e.g., the accident vehicle 1 and the accident vehicle 2) may be associated with the same accident, and the accident vehicle information (e.g., speed, attitude, images, etc. for each accident vehicle) may be stored.”; [0316] “If there are 2D images obtained when the same accident scene is captured from different viewpoints, the 3D reconstruction unit 321 may extract the common characteristic points from the plural 2D images so that it can reconstruct the 3D volume. If the moving images are stored in the storage unit 310, it may be possible to reconstruct the 3D volume using frame images corresponding to the same time point from among the plurality of moving images captured from different viewpoints.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to determine if a first set of accident information corresponds to an accident that matches a second set of accident information as taught by Kang so that “the problem in which any one concerned with the accident does not receive necessary information can be prevented from occurring, and different analysis results associated with the same accident can be prevented from being acquired” (Kang [0241]). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to determine if image data from different perspectives are for the same/matching time as taught by Kang in order to reconstruct a 3D image of the scene (Kang [0316]).
Regarding claim 4, modified Floyd teaches the accident logging and reporting system of claim 3, and Floyd, as modified, also teaches that the electronic control unit is further configured to: generate the record further based on the matched attributes (Kang [0239]: “The accident associated information uploaded from vehicles associated with the same accident may be grouped, stored, and managed”; Kang [0316]: “If there are 2D images obtained when the same accident scene is captured from different viewpoints, the 3D reconstruction unit 321 may extract the common characteristic points from the plural 2D images so that it can reconstruct the 3D volume. If the moving images are stored in the storage unit 310, it may be possible to reconstruct the 3D volume using frame images corresponding to the same time point from among the plurality of moving images captured from different viewpoints.”; see rejection of claim 3).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Singh (US 2019/0071043 A1), Dunning et al. (US 6765495 B1), and Hakeem (US 2017/0039848 A1).
Regarding claim 6, modified Floyd teaches the accident logging and reporting system of claim 1, but Floyd, as modified, does not teach that the second computing device is “a traffic database or traffic infrastructure that is configured to provide traffic information including a state of one or more traffic signals, the second set of accident information includes the state of the one or more traffic signals, and the one or more traffic signals indicate a right of way of traffic”.  However, Hakeem teaches that a vehicle may collect accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of  Singh (US 2019/0071043 A1), Dunning et al. (US 6765495 B1), and Wells (US 2020/0110453 A1).
Regarding claim 8, modified Floyd teaches the accident logging and reporting system of claim 7, and Floyd also teaches that the first computing device has or is coupled to one or more sensors (col. 10, lns. 65-66: sensors 101a-b) but Floyd, as modified, does not teach that the one or more sensors include “a battery sensor” or that the electronic control unit is further configured to: “determine, using the battery sensor, that a battery is damaged; and add information that indicates that the battery is damaged in the first set of accident information”. However, Wells teaches an apparatus and method for tracking vehicle battery usage with a blockchain. Wells’s system collects data from a battery sensor (battery load sensor 280; battery sensors 345) and a vehicle control unit 110 uses the data to identify a battery-critical event (Fig. 5, step 410) which is an event that may lead to degradation of battery life. Information associated with the identified battery-critical event is aggregated in a blockchain (Fig. 5, step 420). The system can use this information to learn characteristics of battery life, know when to change the battery, and assess battery value when the vehicle or battery is sold ([0012]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to collect data from a battery sensor and include data indicating battery damage in the blockchain as taught by Wells in order to provide a detailed accounting of vehicle battery usage to better assess residual value of the battery (Wells [0002]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Singh (US 2019/0071043 A1), Dunning et al. (US 6765495 B1), and Dutta et al. (US 2020/0164886 A1).
Regarding claim 9, modified Floyd teaches the accident logging and reporting system of claim 7, and Floyd also teaches that a processor is configured to: read or obtain the record based on at least one of the accident scene identifier or the vehicle identification number, determine that the record is incomplete or inaccurate, associate a new record that has additional accident information with the accident scene identifier or the vehicle identification number, and provide the new record to a consumer or link the new record to the distributed ledger using the accident scene identifier or the vehicle identification number (col. 10, lns. 24-45: third party weather application service is able to identify the location and timestamp of the transaction and either modify the transaction to include the weather at the corresponding location and time or generate a new transaction that indicates the additional condition data).  
Floyd, as modified, does not teach that “the second computing device is associated with a repair service provider”.  However, Dutta teaches the use of blockchains to automatically record vehicle data in which one of multiple entities maintaining, managing, or controlling the distributed ledger is associated with a service center ([0018]). The service center may provide a record of any services, repairs, maintenance, accidents, ownership, or other matters related to the vehicle associated with a vehicle identification number ([0028]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to integrate service records related to a vehicle from a service provider into the blockchain as taught by Dutta in order to facilitate a complete record of data history (Dutta [0002]).

Claims 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Mukaiyama (US 2004/0158390 A1) and Dunning et al. (US 6765495 B1).
Regarding claim 10, Floyd teaches a method for accident logging and reporting, comprising: 
determining, by a first sensor of a first vehicle, that the first vehicle has collided with or impacted a second vehicle (col. 14, lns. 40-41; col. 7, lns. 48-49; col. 12, lns. 2-3); 
generating, by a processor of the first vehicle (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103), a first set of accident information [related to the collision of the first vehicle] (col. 14, lns. 51-54: in a multi-vehicle accident, each of the vehicle involved in the accident communicate data with one another); 
determining, by the processor of the first vehicle, whether the first vehicle is in a collaborative mode (col. 9, lns. 14-22: Communication between vehicles and/or server may be via any standard or technology. Examiner submits that at least one of the communication standards explicitly disclosed in col. 9 requires a pairing or handshaking process in which the devices must establish mutual availability and agree on protocol in order for communication to occur. This process may be considered a determination that the devices are each in “a collaborative mode”);
receiving, by a communication device of the first vehicle and based on the determining that the first vehicle is in the collaborative mode, a second set of accident information related to the collision or the impact from an apparatus different from the first vehicle (col. 15, lns. 18-20: the one or more autonomous vehicles transmit their “transactions” to the enforcement server via a communication network; also note col. 11, lns. 49-52, stating that actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles);
[…];
generating, by the processor of the first vehicle, a block to link onto a plurality of blocks of a distributed ledger, the block including at least a portion of the first set of accident information and at least a portion of the second set of accident information aggregated […] (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole); and 
linking, by the processor of the first vehicle, the block to the plurality of blocks of the distributed ledger (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).  
Floyd does not teach that the accident information related to the collision “includes a relative direction of travel of the second vehicle”. However, Mukaiyama teaches calculating a direction of travel of a second vehicle relative to a host vehicle ([0059]) and using it to prevent or output a warning of a collision ([0033]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to generate a relative direction of travel of the second vehicle as taught by Mukaiyama in order to better describe the event (Mukaiyama [0059]).
Floyd teaches collecting the data from multiple sources into a single transaction and briefly mentions reducing duplicated data (col. 7, lns. 38-41) but is silent regarding “determining, by the processor of the first vehicle, a first weighting of a first set of accident information and a second weighting of a second set of accident information” and that the first set of accident information and the second set of accident information are aggregated “based on the first weighting and the second weighting”. However, Dunning teaches communicating data between vehicles wherein a processing unit will determine a weight for the received data and process the weighted data along with onboard data sensed by the onboard sensors (col. 3, lns. 2-13) and generate a message that is passed on to other vehicles (col. 3, lns. 21-22). The weights may be based on spatial displacement, temporal displacement, and other factors (col. 10, lns. 8-31) and decrease as the data is passed on to more and more vehicles (col. 8, lns. 11-14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Floyd by aggregating the first and second sets of information based of first and second weights as taught by Dunning in order to prevent the communication and processing of data that is outdated or irrelevant (Dunning col. 8, lns. 20-23, col. 10, lns. 21-31).
Regarding claim 17, Floyd teaches a system for accident logging and reporting, comprising: 
a plurality of computing devices including a first computing device integrated on a first vehicle and a second computing device, the plurality of computing devices being configured to maintain or create a distributed ledger (col. 10, lns.53-67: a plurality of autonomous vehicles 105 which may store local copies of the distributed ledger) formed from a plurality of blocks (col. 15, lns. 23-25), the first computing device having: 
a first sensor configured to detect a collision of the first vehicle (col. 14, lns. 40-41); and 
an electronic control unit (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103) coupled to the first sensor and configured to: 
obtain a first set of accident information [related to an accident when the first sensor detects a collision] (col. 14, lns. 51-54: in a multi-vehicle accident, each of the vehicle involved in the accident communicate data with one another), 38Attorney Docket No. 15269-29500 
determine whether the first computing device is in a collaborative mode (col. 9, lns. 14-22: Communication between vehicles and/or server may be via any standard or technology. Examiner submits that at least one of the communication standards explicitly disclosed in col. 9 requires a pairing or handshaking process in which the devices must establish mutual availability and agree on protocol in order for communication to occur. This process may be considered a determination that the devices are each in “a collaborative mode”),
receive, based on the determination that the first computing device is in a collaborative mode, a second set of accident information related to the collision from the second computing device (col. 15, lns. 18-20: the one or more autonomous vehicles transmit their “transactions” to the enforcement server via a communication network; also note col. 11, lns. 49-52, stating that actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles),
[…],
generate a block including at least a portion of the first set of accident information and at least a portion of the second set of accident information aggregated […] (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole), and 
link the block to the plurality of blocks that form the distributed ledger based on a vehicle identification number or an accident scene identifier (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).  
Floyd does not teach that the accident information related to the collision “includes a relative direction of travel of the second vehicle”. However, Mukaiyama teaches calculating a direction of travel of a second vehicle relative to a host vehicle ([0059]) and using it to prevent or output a warning of a collision ([0033]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to generate a relative direction of travel of the second vehicle as taught by Mukaiyama in order to better describe the event (Mukaiyama [0059]).
Floyd teaches collecting the data from multiple sources into a single transaction and briefly mentions reducing duplicated data (col. 7, lns. 38-41) but is silent regarding “determine a first weighting of the first set of accident information and the second weighting of a second set of accident information” and that the first set of accident information and the second set of accident information are aggregated “ based on the first weighting and the second weighting”. However, Dunning teaches communicating data between vehicles wherein a processing unit will determine a weight for the received data and process the weighted data along with onboard data sensed by the onboard sensors (col. 3, lns. 2-13) and generate a message that is passed on to other vehicles (col. 3, lns. 21-22). The weights may be based on spatial displacement, temporal displacement, and other factors (col. 10, lns. 8-31) and decrease as the data is passed on to more and more vehicles (col. 8, lns. 11-14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Floyd by aggregating the first and second sets of information based of first and second weights as taught by Dunning in order to prevent the communication and processing of data that is outdated or irrelevant (Dunning col. 8, lns. 20-23, col. 10, lns. 21-31).
Regarding claim 18, modified Floyd teaches the system of claim 17, and Floyd also teaches that the electronic control unit is further configured to: associate the block with the vehicle identification number of the first vehicle prior to linking the block to the plurality of blocks (col. 11, lns. 57-63; VIN is a component of a transaction which exists prior to acceptance/linking into the blockchain).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Mukaiyama (US 2004/0158390 A1), Dunning et al. (US 6765495 B1), and Kang et al. (US 2016/0275790 A1).
Regarding claim 15, modified Floyd teaches the method of claim 10, but Floyd, as modified, does not teach “comparing an attribute of the first set of accident 374845-4727-9224Attorney Docket No. 15269-29500information with a corresponding attribute of the second set of accident information and a corresponding attribute of a third set of accident information; and determining whether the attribute of the first set of accident information matches the corresponding attribute of the second set of accident information or the third set of accident information”. However, Kang teaches this feature ([0239]: “server 30 compares accident occurrence information uploaded from several vehicles 1, such that it can detect some vehicles associated with the same accident…at least two vehicles (e.g., the accident vehicle 1 and the accident vehicle 2) may be associated with the same accident, and the accident vehicle information (e.g., speed, attitude, images, etc. for each accident vehicle) may be stored.”; [0316] “If there are 2D images obtained when the same accident scene is captured from different viewpoints, the 3D reconstruction unit 321 may extract the common characteristic points from the plural 2D images so that it can reconstruct the 3D volume. If the moving images are stored in the storage unit 310, it may be possible to reconstruct the 3D volume using frame images corresponding to the same time point from among the plurality of moving images captured from different viewpoints.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to determine if a first set of accident information corresponds to an accident that matches a second set of accident information as taught by Kang so that “the problem in which any one concerned with the accident does not receive necessary information can be prevented from occurring, and different analysis results associated with the same accident can be prevented from being acquired” (Kang [0241]). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to determine if image data from different perspectives are for the same/matching time as taught by Kang in order to reconstruct a 3D image of the scene (Kang [0316]).
Regarding claim 16, modified Floyd teaches the method of claim 15, and Floyd, as modified, also teaches determining that the attribute of the first set of accident information matches the corresponding attribute of the second set of accident information or the third set of accident information; and wherein the block that is generated includes the matches attribute (Kang [0239]: “The accident associated information uploaded from vehicles associated with the same accident may be grouped, stored, and managed”; Kang [0316]: “If there are 2D images obtained when the same accident scene is captured from different viewpoints, the 3D reconstruction unit 321 may extract the common characteristic points from the plural 2D images so that it can reconstruct the 3D volume. If the moving images are stored in the storage unit 310, it may be possible to reconstruct the 3D volume using frame images corresponding to the same time point from among the plurality of moving images captured from different viewpoints.”; see rejection of claim 15).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Mukaiyama (US 2004/0158390 A1), Dunning et al. (US 6765495 B1), and Wells (US 2020/0110453 A1).
Regarding claim 11, modified Floyd teaches the method of claim 10, but Floyd, as modified, does not teach “determining, by a second sensor of the first vehicle, that a battery of the first vehicle is damaged, and wherein the first set of accident information includes an indication that the battery of the first vehicle is damaged.” However, Wells teaches an apparatus and method for tracking vehicle battery usage with a blockchain. Wells’s system collects data from a battery sensor (battery load sensor 280; battery sensors 345) and a vehicle control unit 110 uses the data to identify a battery-critical event (Fig. 5, step 410) which is an event that may lead to degradation of battery life. Information associated with the identified battery-critical event is aggregated in a blockchain (Fig. 5, step 420). The system can use this information to learn characteristics of battery life, know when to change the battery, and assess battery value when the vehicle or battery is sold ([0012]). The battery usage tracking system can recognize and record if and when the vehicle battery 190 is exchanged for another vehicle battery ([0022]; Examiner considers exchanging the battery to be “repair information”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to collect data from a battery sensor and include data indicating battery damage and repair information in the blockchain as taught by Wells in order to provide a detailed accounting of vehicle battery usage to better assess residual value of the battery (Wells [0002]).
Regarding claim 12, modified Floyd teaches the method of claim 11. Floyd also teaches: wherein the first set of accident information includes information related to a second block linked to the plurality of blocks of the distributed ledger by a processor associated with a service provider (col. 10, lns. 24-45: third party weather application service is generate a new transaction that indicates the additional condition data) and Floyd, as modified, teaches that additional data may be “associated with repair information to repair the battery of the first vehicle” (Wells Fig. 5, steps 410-420, [0022]; see rejection of claim 11; Examiner considers exchanging the battery to be “repair information”).  

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Mukaiyama (US 2004/0158390 A1), Dunning et al. (US 6765495 B1), and Hakeem (US 2017/0039848 A1).
Regarding claim 14, modified Floyd teaches the method of claim 10, but Floyd, as modified, does not teach that the second set of accident information includes “a state of one or more traffic signals”. However, Hakeem teaches that a vehicle may collecting accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).  
Regarding claim 20, modified Floyd teaches the system of claim 17, but Floyd, as modified, does not teach that the second computing device is “a traffic database or traffic infrastructure that is configured to provide traffic information including one or more states of one or more traffic signals, the second set of accident information includes the one or more states of the one or more traffic signals, and the one or more traffic signals indicate a right of way of traffic”. However, Hakeem teaches that a vehicle may collecting accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNA M MOTT/Primary Examiner, Art Unit 3662